DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on July 5, 2022.  As directed by the amendment: claims 21, 24 and 30 have been amended, claims 1-20, 22-23 and 37 have been cancelled, and no claims have been added.  Thus, claims 21, 24-36 and 38-40 are presently pending in this application.  
Response to Arguments
Applicant’s arguments, see Remarks, filed July 5, 2022, with respect to newly amended independent claims 21 and 30 have been fully considered and are persuasive.  The rejections of claims 21 and 30, and claims depending therefrom has been withdrawn. 
Terminal Disclaimer
Applicant’s terminal disclaimer filed June 30, 2022 which was approved on the same day is hereby acknowledged.  
Allowable Subject Matter
Claims 21, 24-36 and 38-40 are allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed medical device and method of using a medical device. 
The closest prior art is Ducharme, US 2009/0281486.
Regarding claim 21, Ducharme fails to teach among all the limitations or render obvious a medical device as claimed, which includes when irrigation fluid is delivered through the irrigation port under the force of gravity, a first amount of irrigation fluid flows through the first branch and into the channel, a second amount of irrigation fluid flows through the first branch and into the second branch via the bifurcation, in combination with the total structure and function of the medical device as claimed.  Claims 24-29 are allowed for at least the same reasons as claim 21.
Regarding claim 30, Ducharme fails to teach among all the limitations or render obvious a medical device as claimed, which includes wherein irrigation fluid from the source of irrigation fluid is configured to flow by the force of gravity from the source of irrigation fluid, through the irrigation port and the first branch, and into the channel, and is also configured to flow by the force of gravity from the source of irrigation fluid, through the irrigation port and the first branch, and proximally into the second branch to provide a supplemental reservoir of irrigation fluid, in combination with the total structure and function of the medical device as claimed.  Claims 31-36 are allowed for at least the same reasons as claim 30.
Regarding claim 38, Ducharme fails to teach among all the limitations or render obvious a method of using a medical device as claimed, which includes delivering additional irrigation fluid from the source of irrigation fluid through the irrigation port in the handle such that irrigation fluid is delivered from the source of irrigation fluid through the first branch and into the second branch via the bifurcation, in combination with the total structure and function of the method of using a medical device as claimed.  Claims 39-40 are allowed for at least the same reasons as claim 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783